UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2028


In re:   RICO JARUIASE JOY

                      Petitioner.



              On Petition for Writ of Audita Querela.
                     (No. 4:06-cr-01317-TLW-6)


Submitted:   October 11, 2012              Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rico Jaruiase Joy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rico   Jaruiase   Joy   petitions   for   a   writ   of   audita

querela.      Joy is not entitled to the relief he seeks and we

therefore deny the petition.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                         PETITION DENIED




                                    2